19 So.3d 429 (2009)
The STATE of Florida, Appellant,
v.
Laffayette BERRY, Appellee.
No. 3D09-448.
District Court of Appeal of Florida, Third District.
September 23, 2009.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellant.
Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellee.
Before COPE, GERSTEN, and CORTIÑAS, JJ.
Prior report: 976 So.2d 645.
PER CURIAM.
The State of Florida ("the State") appeals Laffayette Berry's ("the defendant") downward departure sentence. We reverse.
Based on a review of the record, we find that there was no competent substantial evidence presented to support the downward departure sentence. See State v. Grayson, 916 So.2d 51, 53 (Fla. 2d DCA 2005) (finding that a trial court is required to find that, based on the evidence presented at the hearing, the defendant had a mental disorder that required specialized treatment; had a reasonable possibility of successful treatment; and required treatment *430 that the Department of Corrections could not provide). Here, the trial court did not find that the Department of Corrections could not provide the treatment the defendant required.
Accordingly, we reverse and remand for further proceedings.
Reversed and remanded.